Exhibit 10.2

 



SECURITY AND PLEDGE AGREEMENT

 

THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”), dated as of January 20,
2017, is by and between Panther Biotechnology, Inc., a Nevada corporation
(“Grantor”), and Rob Estell, an individual (“Secured Party”), whose addresses
are set forth on the signature page hereof.

 

RECITALS

 

A.       The Grantor owes the Secured Party $300,000 pursuant to a Non-Recourse
Secured Convertible Promissory Note dated January 20, 2017 (the “Note”), and
capitalized terms used herein, but not otherwise defined herein shall have the
meanings given to such terms in the Note;

 

C.       A requirement of providing the Note was that Grantor would provide the
Secured Party the security interest set forth herein;

 

D.       The Secured Party would not have agreed to enter into the Note but for
the Grantor agreeing to grant the Secured Party the Security Interest set forth
herein; and

 

E.       In order to induce the Secured Party to provide the Note to Secured
Party, Grantor is willing to enter into this Agreement with the Secured Party to
secure payment of the amounts due under the Note (the “Indebtedness”).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                  Grant of Security Interest.

 

(a)               As collateral security for the prompt and complete payment and
performance of all of the Indebtedness (collectively, the “Obligations”),
Grantor hereby grants a continuing first lien upon, an unqualified right to
possession and disposition of and a right of set-off against, in each case to
the fullest extent permitted by law, all of its right, title and interest in, to
and under the Collateral as defined in Section 1(b), below (the “Security
Interest”).

 

(b)               “Collateral” means all right, title and interest in 100% of
the membership interests of One Exam Prep LLC, a Florida limited liability
company (the “Company”), held by Grantor.

 

2.                  Covenants and Warranties. Grantor represents, warrants,
covenants and agrees as follows:

 

(a)               The Grantor has the requisite corporate power and authority to
enter into this Agreement and otherwise to carry out its obligations thereunder.
The execution, delivery and performance by the Grantor of this Agreement has
been duly authorized by all necessary action on the part of the Grantor and no
further action is required by the Grantor. This Agreement constitutes a legal,
valid and binding obligation of the Grantor enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally.

 

(b)               The Grantor is the sole owner of the Collateral, free and
clear of any liens, security interests, encumbrances, rights or claims, except
for liens, encumbrances and claims authorized by the Grantor or existing on the
Collateral at the time acquired by the Grantor and is fully authorized to grant
the Security Interest in and to pledge the Collateral. There is not on file in
any governmental or regulatory authority, agency or recording office an
effective financing statement, Security and Pledge Agreement, license or
transfer or any notice of any of the foregoing (other than those that have been
filed in favor of the Secured Party pursuant to this Agreement) covering or
affecting any of the Collateral. So long as this Agreement shall be in effect,
the Grantor shall not execute and shall not knowingly permit to be on file in
any such office or agency any such financing statement or other document or
instrument (except to the extent filed or recorded in favor of the Secured
Party, if the rights under such financing statement will subsequently be
assigned to the Secured Party, each pursuant to the terms of this Agreement),
except with the prior approval of the Secured Party, which shall not be
unreasonably withheld, conditioned or delayed.

 

 

 

 



 1 

 

 

(c)               This Agreement creates in favor of the Secured Party a valid
security interest in the Collateral securing the payment and performance of the
Obligations.

 

(d)               The execution, delivery and performance of this Agreement does
not conflict with or cause a breach or default, or an event that with or without
the passage of time or notice, shall constitute a breach or default, under any
agreement to which the Grantor is a party or by which the Grantor is bound. No
consent is required for the Grantor to enter into and perform its obligations
hereunder.

 

(e)               The Grantor shall at all times maintain the liens and Security
Interest provided for hereunder as valid and perfected first priority liens and
security interests in the Collateral in favor of the Secured Party until this
Agreement and the Security Interest hereunder shall terminate. The Grantor
hereby agrees to defend the same against any and all persons. At the request of
the Secured Party, the Grantor will sign and deliver to the Secured Party at any
time or from time to time one or more financing statements pursuant to the UCC
(or any other applicable statute) in form reasonably satisfactory to the Secured
Party and will pay the cost of filing the same in all public offices wherever
filing is, or is deemed by the Secured Party to be, necessary or desirable to
effect the rights and obligations provided for herein. Without limiting the
generality of the foregoing, the Grantor shall pay all fees, taxes and other
amounts necessary to maintain the Collateral and the Security Interest
hereunder, and the Grantor shall obtain and furnish to the Secured Party from
time to time, upon demand, such releases and/or subordinations of claims and
liens which may be required to maintain the priority of the Security Interest
hereunder.

 

(f)                Without the prior written consent of Secured Party, Grantor
agrees that Grantor will not sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Collateral, nor will
Grantor create, incur or permit to exist any pledge, lien, mortgage,
hypothecation, security interest, charge, option or any other encumbrance with
respect to any of the Collateral, or any interest therein, or any proceeds
thereof, except with the prior approval of the Secured Party, which shall not be
unreasonably withheld, conditioned or delayed.

 

(g)               The Grantor shall, within ten (10) days of obtaining knowledge
thereof, advise the Secured Party promptly, in sufficient detail, of the
occurrence of any event which would have a material adverse effect on the value
of the Collateral or on the Secured Party’s security interest therein.

 

(h)               The Grantor shall promptly execute and deliver to the Secured
Party such further deeds, mortgages, assignments, Security and Pledge
Agreements, financing statements or other instruments, documents, certificates
and assurances and take such further action as the Secured Party may from time
to time request and may in its sole discretion deem necessary to perfect,
protect or enforce its security interest in the Collateral.

 

 

 

 

 

 

 

 



 2 

 

 

(i)                 The Grantor shall promptly notify the Secured Party in
sufficient detail upon becoming aware of any attachment, garnishment, execution
or other legal process levied against any Collateral and of any other
information received by the Grantor that may materially affect the value of the
Collateral, the Security Interest or the rights and remedies of the Secured
Party hereunder.

 

3.                  Rights and Powers of Secured Party. Secured Party, after an
Event of Default under the Note, without liability to Grantor may: take
ownership of the Collateral and transfer any of the Collateral or evidence
thereof into its own name or that of its nominee.

 

4.                  Rights and Powers of Grantor. Without limiting any other
rights of the Grantor hereunder or under applicable law, the Grantor:

 

(a)               Shall be permitted to hold the certificate(s) evidencing the
Collateral and exercise all voting rights with respect to the Collateral,
subject to Secured Party’s rights upon an Event of Default as described herein;
provided, however, that no vote shall be cast or other action taken which would
impair the Security Interest or which would be inconsistent with or result in
any violation of any provision of this Agreement;

 

(b)               Shall own and control all economic rights of the Collateral,
subject to Secured Party’s rights upon an Event of Default as described herein,
including, but not limited to all rights to dividends paid or payable other than
in cash, in respect of, and instruments and other property received, receivable
or otherwise distributed in respect of, or in exchange for, the Collateral,
dividends and other distributions paid or payable in cash in respect of the
Collateral, and cash paid, payable or otherwise distributed in redemption of, or
in exchange for, any Collateral; and

 

(c)               Shall be the sole owner of the Collateral, having good and
marketable title thereto, free and clear of any and all liens, except for the
Security Interest granted to Secured Party pursuant to this Agreement.

 

5.                  Further Assurances; Attorney in Fact.

 

(a)               On a continuing basis, Grantor will make, execute, acknowledge
and deliver, and file and record in the proper filing and recording places in
the United States, all such instruments, including appropriate financing and
continuation statements and collateral agreements and filings, and take all such
action as may reasonably be deemed necessary or advisable to perfect the Secured
Party’s security interest in the Collateral and otherwise to carry out the
intent and purposes of this Agreement.

 

(b)               Grantor hereby irrevocably appoints the Secured Party as
Grantor’s attorney in fact, with full authority in the place and stead of
Grantor and in the name of Grantor, from time to time upon the occurrence of an
Event of Default which is continuing, in the discretion of the Secured Party, to
take any action and to execute any instrument which the Secured Party may deem
necessary or advisable to accomplish the purposes of this Agreement, including
to file, in the sole discretion of the Secured Party, one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of Grantor where permitted by law. To the
extent permitted by law, the Grantor ratifies all that said attorneys will
lawfully do or cause to be done by virtue hereof, provided that Grantor shall
have no power or authority to exercise the rights described in this Section
unless an Event of Default has occurred and is continuing. This power of
attorney is a power coupled with an interest and is irrevocable.

 

 

 

 

 



 3 

 

 

6.                  No Waiver by the Secured Party; Cumulative Remedies. The
Secured Party will not be deemed to have waived any of their rights or remedies
in respect of the Indebtedness or the Collateral unless such waiver is in
writing and signed by the Secured Party. No delay or omission on the part of the
Secured Party in exercising any right or remedy will operate as a waiver of such
right or remedy or any other right or remedy. A waiver on any one occasion may
not be construed as a bar to or waiver of any right or remedy on any future
occasion.

 

7.                  Term of Agreement. This Agreement, the Security Interest and
any and all rights and powers granted to Secured Party under this Agreement,
shall terminate automatically on the date on which the balance of the Note is
$150,000 or less (the “Termination Date”). Secured Party hereby irrevocably
constitutes and appoints Grantor and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in place and stead of Secured Party and in the
name of Secured Party or in his own name, immediately upon the Termination Date,
for the exclusive purpose of filing (a) a Termination Statement on Form UCC 3
(or any successor form) and (b) any other documents necessary or desirable to
evidence the termination of any and all security interests held by Secured
Party.

 

8.                  Notices. All notices, requests, demands and other
communications hereunder shall be in writing.

 

9.                  Governing Law; Consent to Jurisdiction. THIS AGREEMENT IS
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
The Grantor agrees that any action or claim arising out of, or any dispute in
connection with, this Agreement, any rights, remedies, obligations, or duties
hereunder, or the performance or enforcement hereof or thereof, may be brought
in the courts of the State or any federal court sitting in Harris County, Texas
and consents to the exclusive jurisdiction of such courts and to service of
process in any such suit being made upon the Grantor by mail at the address for
notice to the Grantor set out above.

 

10.              Waiver of Jury Trial. THE GRANTOR WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS, REMEDIES, OBLIGATIONS, OR DUTIES
HEREUNDER, OR THE PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF. Except as
prohibited by law, the Grantor waives any right which it may have to claim or
recover in any litigation referred to in the preceding sentence any special,
exemplary, punitive or consequential damages or any damages other than, or in
addition to, actual damages. The Grantor (i) certifies that neither the Secured
Party nor any representative of the Secured Party or attorney of the Secured
Party has represented, expressly or otherwise, that the Secured Party would not,
in the event of litigation, seek to enforce the foregoing waivers or other
waivers contained in this Agreement, and (ii) acknowledges that, the Secured
Party is relying upon, among other things, the waivers and certifications
contained in this Section.

 

11.              Miscellaneous. The headings of each section of this Agreement
are for convenience only and do not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder are binding upon the Grantor
and the Grantor’s respective successors and permitted assigns, and inure to the
benefit of the Secured Party, Secured Party and the Secured Party’s successors
and assigns. If any term of this Agreement is held to be invalid, illegal or
unenforceable, the validity of all other terms hereof will in no way be affected
thereby, and this Agreement will be construed and be enforceable as if such
invalid, illegal or unenforceable term had not been included herein. The Grantor
acknowledges receipt of a copy of this Agreement.

 

 

 

 

 

 

 

 

 

 

 



 4 

 

 

12.              Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

 

IN WITNESS WHEREOF, intending to be legally bound, the Grantor and the Secured
Party have caused this Agreement to be duly executed as of the date first above
written.

 

“GRANTOR”

 

Panther Biotechnology, Inc.

 

 

/s. Evan Levine                                       

Evan Levine

Chief Executive Officer

 

Address For Notice:

 

1517 San Jacinto Street

Houston, Texas 77002

 

 

 

 

“SECURED PARTY”

 

 

 

 

/s/ Rob Estell                                       

Rob Estell

 

Address For Notice:

 

4400 Sample Road

Coconut Creek, Florida 33073

 

 

 

 

 

 

 

 

 



 5 

 